DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
This Office Action is in response to the application filed on 7/9/2019. Claims 1 through 20 are presently pending and are presented for examination. 	

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 7/11/2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “216” has been used to designate both rear wheel and heading.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet 
In addition to Replacement Sheets containing the corrected drawing figure(s), applicant is required to submit a marked-up copy of each Replacement Sheet including annotations indicating the changes made to the previous version.  The marked-up copy must be clearly labeled as “Annotated Sheets” and must be presented in the amendment or remarks section that explains the change(s) to the drawings.  See 37 CFR 1.121(d)(1).  Failure to timely submit the proposed drawing and marked-up copy will result in the abandonment of the application.

Claim Interpretation
Regarding claims 2-4, the Examiner is interpreting the object to be in motion, such as a bicycle or machine where its trajectory can be detected, and thus a control input to maintain that trajectory can be predicted.  A stationary object such as a rock, a tree, or a sign has, under most circumstances, no traceable trajectory or predictable control inputs.  Paragraph [0085] of the instant application’s specification states that the object may be embodied as “…vehicles [and/or] bicycles…” which is what the Examiner will interpret the object(s) in claims 2-4 as being.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 2-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 Regarding claims 2-4, a stationary object has no trajectory, therefore a control input cannot be determined or predicted.  Because of this, the claims are vague and unclear. The Examiner will interpret the claims according to the interpretation stated above.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-18 and 20 are rejected under 35 U.S.C. 101, because the claimed invention is directed to an abstract idea without significantly more. 

101 Analysis: Step 1
Independent claim 1 is directed towards a method, while independent claims 15 and 18 are both directed towards an apparatus.  Therefore, each of the independent claims 1, 15, and 18 and the corresponding dependent claims 2-14, 16-17, and 19-20 are directed to a statutory category of invention under Step 1.

101 Analysis: Step 2A, Prong 1
Regarding Prong 1 of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether they recite subject matter that falls within one of the following groups of abstract ideas: a) mathematical concepts, b) certain methods of organizing human activity, and/or c) mental processes.
Independent claim 18 includes limitations that recite an abstract idea (emphasized below) and will be used as a representative claim for the remainder of the 101 rejection.  Claim 18 recites:
a computing device comprising: 
one or more processors; 
a memory comprising one or more computer-readable media, the memory storing computer-readable instructions that when executed by the one or more processors cause the one or more processors to perform operations comprising: 
accessing state data comprising information associated with one or more respective locations and characteristics of one or more objects over a plurality of time intervals; 
determining one or more trajectories of the one or more objects based at least in part on the state data and a machine-learned tracking and kinematics model, wherein the one or more trajectories comprise one or more predicted locations of the one or more objects at one or more subsequent time intervals, and wherein the one or more predicted locations of the one or more objects are based at least in part on one or more physical constraints of the one or more objects; and 
generating one or more outputs comprising one or more predicted object states based at least in part on the one or more predicted locations of the one or more objects at the one or more subsequent time intervals.
These limitations, as drafted, are an apparatus that, under broadest reasonable interpretation, covers performance of the limitation as a mental concept.  That is, nothing in the claim elements determining one or more trajectories…” may be interpreted as mentally estimating where an object will move to based on where the object has moved from over a period of time, and “generating one or more outputs…” may be interpreted as mentally estimating the predicted state of an object based on previously observed data points.  Therefore, the claims are directed towards reciting an abstract idea.

101 Analysis: Step 2A, Prong 2
Regarding Prong 2 of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether the claim, as a whole, integrates the abstract idea into a practical application. As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a "practical application.”
In the present case, the additional elements beyond the above-noted abstract idea are as follows (where the underlined portions are the “additional elements” while the bolded portions continue to represent the “abstract idea”):
a computing device comprising: 
one or more processors; 
a memory comprising one or more computer-readable media, the memory storing computer-readable instructions that when executed by the one or more processors cause the one or more processors to perform operations comprising: 
accessing state data comprising information associated with one or more respective locations and characteristics of one or more objects over a plurality of time intervals; 
determining one or more trajectories of the one or more objects based at least in part on the state data and a machine-learned tracking and kinematics model, wherein the one or more trajectories comprise one or more predicted locations of the one or more objects at one or more subsequent time intervals, and wherein the one or more predicted locations of the one or more objects are based at least in part on one or more physical constraints of the one or more objects; and 
generating one or more outputs comprising one or more predicted object states based at least in part on the one or more predicted locations of the one or more objects at the one or more subsequent time intervals.
For the following reason(s), the examiner submits that the above identified additional elements do not integrate the above-noted abstract idea into a practical application.
Regarding the additional elements of “one or more processors…”, “a memory…”, and “a machine-learned tracking and kinematics model” these are merely generic components which allow the abstract idea to be applied (MPEP § 2106.05(f)(2)).  The Examiner submits that these elements are mere computer components and models to apply the above-noted abstract idea by using a computer to perform the process.  The elements are recited at a high-level of generality such that it amounts to no more than mere instructions to apply the judicial exception using a generic computer or generic computer components.  Thus, taken alone, the additional elements do not integrate the abstract idea into a practical application.
Regarding the additional element of “accessing state data…” the Examiner submits that this limitation is does not amount to an inventive concept since it is insignificant extra-solution activity as it is merely a form of data collection (MPEP § 2106.05(g)).  The Examiner submits that this limitation is a 

101 Analysis: Step 2B
Regarding Step 2B in the 2019 PEG, representative independent claim 18 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons as those discussed above with respect to determining the claim does not integrate the abstract idea into a practical application.  Hence, the claim is not patent eligible.

Claims 1 and 15 recite analogous limitations to that of claim 18 and are therefore rejected by the same premise.
Dependent claims 20, 2-14, and 16-17 specify limitations that elaborate on the abstract idea of claims 18, 1 and 15, respectively, thus are directed to an abstract idea. The additional limitations do not integrate that claims into a practical application or amount to "significantly more" for similar reasons.
	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 5-8, 12, and 14-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kentley et al. (US-2017/0120804; hereinafter Kentley.
Regarding claim 1, Kentley discloses a computer-implemented method of motion prediction, the computer-implemented method (see at least Abs and [0052]) comprising: 
accessing, by a computing system comprising one or more computing devices, state data comprising information associated with one or more respective locations and characteristics of one or more objects over a plurality of time intervals (see at least [0060], [0068], and [0097] which describes the access of sensor data to calculate object data which may include the location and track of an object in motion.  The perception system continually operates to produce location data points, of one or many objects, with respect to different points in time); 
determining, by the computing system, one or more trajectories of the one or more objects based at least in part on the state data and a machine-learned tracking and kinematics model (see at least [0060]-[0061] and [0057] which details the use of both incoming data associated with an object as well as a kinematics model to predict the trajectory of an object, such as if a collision is likely), wherein the one or more trajectories comprise one or more predicted locations of the one or more objects at one or more subsequent time intervals (see at least [0068] where the system continually tracks an object to determine its location at different points in time), and wherein the one or more predicted locations of the one or more objects are based at least in part on one or more physical constraints of the one or more objects (see at least [0060] and [0062] which details the classification of objects to appropriately limit the degree of variability that can be expected from an object); and 
generating, by the computing system, one or more outputs comprising one or more predicted object states based at least in part on the one or more predicted locations of the one or more objects at the one or more subsequent time intervals (see at least [0080]-[0081] which describes the system generating data relating to an object, such data comprising position and orientation).
Regarding claim 5, Kentley discloses the computer-implemented method of claim 1, wherein the determining, by the computing system, the one or more trajectories of the one or more objects 
determining, by the computing system, one or more uncertainties respectively associated with each of the one or more predicted locations of the one or more objects, wherein each of the one or more uncertainties comprises a respective range distance around each of the one or more predicted locations (see at least [0101] and Fig 5 item 565 which details a system predicting a region of probable locations that an object may be located, based on the predicted location).
Regarding claim 6, Kentley discloses the computer-implemented method of claim 1, wherein the determining, by the computing system, the one or more trajectories of the one or more objects based at least in part on the state data and the machine-learned tracking and kinematics model comprises: 
determining, by the computing system, the one or more physical constraints of each of the one or more objects based at least in part on the one or more respective locations and characteristics of each of the one or more objects (see at least [0060]-[0062] which details the object data consisting location, track and classification of the object, where the object could be represented as having a static object track, thus presenting a physical constraint on the object).
Regarding claim 7, Kentley discloses the computer-implemented method of claim 6, wherein the one or more physical constraints comprise at least one of a turning radius, a minimum stopping distance, a maximum acceleration (see at least [0142] where the system detects whether an object is a vehicle or pedestrian, which provides a different approach to executing the motion prediction in that accelerations will be drastically different, implying the maximum acceleration of a pedestrian for instance can be placed within an approximate range), a maximum velocity (see at least [0142] where the system detects whether an object is a vehicle or pedestrian, which provides a different approach to executing the motion prediction in that velocities will be drastically different, implying the maximum 
Regarding claim 8, Kentley discloses the computer-implemented method of claim 1, wherein the state data is based at least in part on one or more outputs from one or more sensors comprising at least one of one or more light detection and ranging devices (LiDAR) (see at least [0086] sensor 371), one or more radar devices (see at least [0086] sensor 375), one or more sonar devices (see at least [0086] sensor 377), one or more thermal sensors (see at least [0086] sensor 372), or one or more image sensors (see at least [0086] sensor 373).
Regarding claim 12, Kentley discloses the computer-implemented method of claim 1, wherein the one or more respective locations and characteristics comprise at least one of a plurality of physical dimensions (see at least [0055] and [0060] which describes the object classification determinator being capable of differentiating between a sedan and a school bus, and similarly stage 204 which can differentiate between a bicycle and a dog), one or more shapes (see at least [0055] and [0060] which describes the object classification determinator being capable of differentiating between a sedan and a school bus, and similarly stage 204 which can differentiate between a bicycle and a dog), an acceleration (see at least [0073] which describes stage 276 that calculates the location of an object based on a predicted rate of motion), a velocity (see at least [0057] which describes a kinematics calculator that computes data associated with an object, such as velocity and acceleration, where this specific data can be used to calculate other data), a heading (see at least [0099] which demonstrates the planner system tracking an object moving in an opposite direction, thus determining the trajectory of the object which (in view of the previous claims regarding Kentley) would be determined via a tracking the locations), a heading rate of change (see at least [0122] which describes the angle of trajectory in real time but also provides a predicted angle, which along with previously determined location points and corresponding time can be used to determine the rate of change of the heading), a latitude (see at least [0098]), a longitude (see at least [0098]), or an altitude.
Regarding claim 14, Kentley discloses the computer-implemented method of claim 1, wherein the one or more objects comprise one or more vehicles with a fixed rear wheel axle and a moveable front wheel axle (see at least [0055]).
Regarding claim 15, Kentley discloses the analogous material of that in claim 1 as recited in the instant claim and is rejected for similar reasons.  
Regarding claim 16, Kentley
Regarding claim 17, Kentley discloses the one or more tangible non-transitory computer-readable media of claim 15, further including: 
determining, based at least in part on the one or more predicted locations of the one or more objects, a travel path for a vehicle, wherein the travel path does not traverse the one or more predicted locations of the one or more objects at the time interval that the one or more objects are determined to be at the one or more predicted locations (see at least [0064]).
Regarding claim 18, Kentley discloses the analogous material of that in claim 1 as recited in the instant claim and is rejected for similar reasons.  Kentley also discloses a computing device comprising: 
one or more processors (see at least [0115]); 
a memory comprising one or more computer-readable media, the memory storing computer-readable instructions that when executed by the one or more processors cause the one or more processors to perform operations (see at least [0115])
Regarding claim 19, Kentley discloses the analogous material of that in claim 17 as recited in the instant claim and is rejected for similar reasons.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Kentley in view of Irene Cara and Erwin de Gelder (“Classification for Safety-Critical Car-Cyclist Scenarios using Machine Learning”; hereinafter Cara).
Regarding claim 2, Kentley discloses the computer-implemented method of claim 1.  However, Kentley does not disclose the following: 
wherein the determining, by the computing system, the one or more trajectories of the one or more objects based at least in part on the state data and the machine-learned tracking and kinematics model comprises: 
determining, by the computing system, one or more control inputs for each of the one or more objects based at least in part on the one or more trajectories of each of the one or more objects, wherein the one or more control inputs comprise an input to one or more control devices of an object.
Cara, in the same field of endeavor, teaches wherein the determining, by the computing system, the one or more trajectories of the one or more objects based at least in part on the state data and the machine-learned tracking and kinematics model comprises: 
determining, by the computing system, one or more control inputs for each of the one or more objects based at least in part on the one or more trajectories of each of the one or more objects, wherein the one or more control inputs comprise an input to one or more control devices of an object (see Cara at least page 1997, sections III.A.1 and III.A.2 where a system is described which uses cameras and scanners within a vehicle to detect the trajectory of an object for additional analysis.  The object is then classified based on its detected trajectory, thus determining what the control inputs are to the object).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the motion prediction method of Kentley with control input determination as taught by Cara so that objects can be put into categories based upon a classification, allowing for reactive decisions that correlate with an object’s movement (see Cara at least Introduction, paragraphs 2-4).
Regarding claim 3, Kentley in view of Cara teach the computer-implemented method of claim 2, wherein the one or more control inputs comprise a left turn of the one or more control devices or a right turn of the one or more control devices (see Cara at least page 1997, sections III.A.2 and III.B.1 where an object’s trajectory intersects a vehicle’s trajectory and then the object redirects itself, defining a new classification for itself based upon its control input).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the motion prediction method of Kentley with control input such as a turn as taught by Cara so that object classifications can be updated based on a control input such as a turn (see Cara at least Introduction, paragraph 4).
Regarding claim 4, Kentley in view of Cara teach the computer-implemented method of claim 2, further comprising: 
determining, by the computing system, one or more control uncertainties respectively associated with the one or more control inputs of each of the one or more objects at the one or more subsequent time intervals, wherein each of the one or more control uncertainties is associated with a magnitude or degree of uncertainty for the one or more control inputs of each of the one or more objects at the one or more subsequent time intervals (see at least Kentley [0097]-[0103] and Fig 6 which describes the tracking of objects such as a pedestrian, bicycle, and vehicles and uses data along with probabilities regarding the objects to predict the trajectory.  Figure 6 shows region 565 which includes a probable location of an object that may also include threshold locations or boundaries that can be updated.  Within region 565, locations 601, 603, and 605 are estimated as being future location points along the trajectory, where these location points can include more or fewer, implying there is a level of uncertainty corresponding to the number of location points, which could change drastically depending on a sudden change of control input).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kentley in view of Bajpai (US-2015/0002670).
Regarding claim 9, Kentley discloses the computer-implemented method of claim 8.  However, Kentley does not disclose the one or more sensors are positioned to provide a bird's eye view of the one or more objects.
Bajpai, in the same field of endeavor, teaches the one or more sensors are positioned to provide a bird's eye view of the one or more objects (see at least [0010]).
.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kentley in view of Toksvig et al. (US-2018/0302614; hereinafter Toksvig).
Regarding claim 10, Kentley discloses the computer-implemented method of claim 8.  However, Kentley does not disclose the state data comprises one or more rasterized RGB images of an environment detected by the one or more sensors.
Toksvig teaches the state data comprises one or more rasterized RGB images of an environment detected by the one or more sensors (see at least [0086]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sensor data disclosed by Kentley with rasterized RBG images as taught by Toksvig for the benefit of viewing data that is in a standard form and not simply unprocessed, raw camera data (see at least [0086]).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Kentley in view of Kobilarov et al. (US-10133275; hereinafter Kobilarov).
Regarding claim 11, Kentley discloses the computer-implemented method of claim 1.  However, Kentley does not disclose the machine-learned tracking and kinematics model comprises at least one of a convolutional neural network, a recurrent neural network, a recursive neural network, a decision tree, logistic regression model, or a support vector machine.
Kobilarov, in the same field of endeavor, teaches the machine-learned tracking and kinematics model comprises at least one of a convolutional neural network (see at least col 20 line 66 – col 21 line 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the machine-learned tracking and kinematics model disclosed by Kentley with the different networks and models shown above as taught by Kobilarov for the benefit of using deep learning concepts to help predict a variety of trajectories in which an object may traverse within a complex, dynamic environment (see at least col 1 lines 14-23 and col 2 lines 7-26).

Claims 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kentley in view of Fiusco et al. (WO-2005/062275; hereinafter Fiusco).
Regarding claim 13, Kentley discloses the computer-implemented method of claim 12.  However, Kentley does not disclose the plurality of physical dimensions comprise a distance between a front wheel axle and a rear wheel axle of an object of the one or more objects.
Fiusco, in the same field of endeavor, teaches the plurality of physical dimensions comprise a distance between a front wheel axle and a rear wheel axle of an object of the one or more objects (see at least page 12 line 30 – page 13 line 5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the physical dimensions disclosed by Kentley with a distance between axles as taught by Fiusco to more accurately define a vehicle classification (see at least page 1 lines 14-18).
Regarding claim 20, Kentley discloses the computing device of claim 18.  Kentley in view of Fiusco also teach the analogous material of that in claims 12, 13, and 14 as recited in the instant claim and is rejected for similar reasons.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN REIDY whose telephone number is (571) 272-7660.  The examiner can normally be reached on M-F 7:00 AM- 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571) 270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/S.P.R./Examiner, Art Unit 3663                                                                                                                                                                                                        

/Geepy Pe/Supervisory Patent Examiner, Art Unit 3663                                                                                                                                                                                                        9/10/2021